
	

111 HR 284 IH: To direct the Secretary of the Interior to complete a special resource study of the site of the Battle of Camden, and for other purposes.
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 284
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2009
			Mr. Spratt introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to complete a
		  special resource study of the site of the Battle of Camden, and for other
		  purposes.
	
	
		1.Short titleThis title may be cited as the Battle
			 of Camden Study Act.
		2.Special resource
			 study
			(a)In
			 GeneralThe Secretary of the Interior shall complete a special
			 resource study of the site of the Battle of Camden fought in South Carolina on
			 August 16, 1780, and the site of Historic Camden, which is currently a National
			 Park System Affiliated Area, to determine—
				(1)the suitability and
			 feasibility of designating these sites as a unit or units of the National Park
			 System; and
				(2)the methods and
			 means for the protection and interpretation of these sites by the National Park
			 Service, other Federal, State, or local government entities or private or
			 non-profit organizations.
				(b)Study
			 RequirementsThe Secretary shall conduct the study in accordance
			 with section 8(c) of Public Law 91–383 (16 U.S.C. 1a–5).
			(c)ReportNot
			 later than 3 years after the date on which funds are made available to carry
			 out this title, the Secretary shall submit to the Committee on Natural
			 Resources of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report containing—
				(1)the results of the
			 study; and
				(2)any
			 recommendations of the Secretary.
				
